396 F.2d 427
Lee HERMAN and Victor Herman, Appellants,v.EAGLE STAR INSURANCE COMPANY, Ltd., etc., et al., Appellees.
No. 21556.
United States Court of Appeals Ninth Circuit.
April 5, 1968.

Arthur Soll (argued), of Jaffe, Osterman & Soll, Los Angeles, Cal., for appellants.
William F. Rylaarsdam (argued), James O. White, of Cummins, White & Breidenbach, Los Angeles, Cal., for appellees.
Before CHAMBERS and HAMLEY, Circuit Judges, and SMITH, District judge.1
PER CURIAM:


1
In this diversity action against three insurance companies on a claim under certain policies of insurance for the loss of a $35,000 diamond ring, judgment was entered for the defendants on a jury verdict.  Plaintiffs appeal, arguing that the trial court erred in admitting evidence concerning the polygraph of plaintiff Lee Herman, the purport of which evidence was that she had made untruthful statements concerning the loss of the ring.


2
In admitting the polygraph testimony the trial court did not pass upon the reliability of evidence of this character but ruled that it was admissible in view of what the court regarded as a binding stipulation entered into before trial.  We affirm for the reasons stated by the trial court in its memorandum opinion denying plaintiffs' motion for a new trial, reported in 283 F. Supp. 33.



1
 The Honorable Russell E. Smith, District Judge, District of Montana, sitting by designation